UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISAAC MIKE ABERGEL,

                            Plaintiff,
                                                            19-CV-6339 (CM)
                     -against-
                                                            TRANSFER ORDER
 ATLAS RECOVERY SOBER LIVING;
 DAVE MILLER,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action invoking the Court’s diversity of citizenship

jurisdiction, alleging that Defendants committed medical malpractice and defrauded him in

California. Named as Defendants are Atlas Recovery Sober Living and its owner, Dave Miller.

Plaintiff provides the same Los Angeles, California address for both Defendants. For the

following reasons, this action is transferred to the United States District Court for the Central

District of California, Western Division.

                                            DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

       For venue purposes, a “natural person” resides in the district where the person is

domiciled. 28 U.S.C. § 1391(c)(1). A defendant corporation generally resides “in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the
civil action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial

district, a defendant corporation generally “shall be deemed to reside in any district in that State

within which its contacts would be sufficient to subject it to personal jurisdiction if that district

were a separate State.” 28 U.S.C. § 1391(d). 1

       Plaintiff filed this complaint regarding events occurring at Atlas Recovery Sober Living,

located in Los Angeles, California. Plaintiff lists addresses for Defendants in Los Angeles,

California. Because Plaintiff does not allege that Defendants reside in this District or that a

substantial part of the events or omissions underlying his claim arose in this District, venue is not

proper in this Court under § 1391(b)(1) or (2). Plaintiff’s claims arose in Los Angeles, California,

which is in the Central District of California, Western Division. See 28 U.S.C. § 84(c).

Accordingly, venue lies in the Central District of California, Western Division, 28 U.S.C.

§ 1391(b)(2), and this action is transferred to the United States District Court for the Central

District of California, Western Division, 28 U.S.C. § 1406(a).

       The Clerk of Court is directed to transfer this action to the United States District Court

for the Central District of California, Western Division. The Clerk of Court is further directed to

assign this matter to my docket, mail a copy of this order to Plaintiff, and note service on the

docket. Whether Plaintiff should be permitted to proceed further without prepayment of fees is a

determination to be made by the transferee court. A summons shall not issue from this Court.

This order closes this case.




       1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:     August 19, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 3
